DETAILED ACTION

EXAMINER’S COMMENTS
As a point of clarity, the examiner notes that in the double patenting rejections on Pages 3-6 of the Office Action filed on 04/28/2021, the conflicting claim numbers of U.S. Patent No. 1076637 B2 were misidentified as 12 and 14. It is clear from Table 1 (Pages 3-4 of the Office Action filed on 04/28/2021) that “Claim 12” should have been typed as – Claim 9 – and “Claim 14” should have been typed as – Claim 10 – to have the correct numbering from the patent. 

Response to Amendment
Applicant’s amendment filed on 07/28/2021 has overcome the objections, statutory double patenting rejection, and indefinite rejections raised in the Office Action filed on 04/28/2021. The remaining rejections are sustained, specifically including the non-statutory double patenting rejection over conflicting claim 9 (now correctly identified, see Examiner’s Comments above) of U.S. Patent No. 1076637 B2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 107,66,637 B2 (see Examiner’s Comment above regarding misidentification of claim numbers). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons and Table 1, below. The examiner notes that the limitations of claim 9 shown in Table 1, below, are the same as the limitations shown in Table 1 on Pages 3-4 of the Office Action filed on 04/28/2021. 
Table 1
Claims 12 of Instant Application
Claim 9 of 10,766,637 B2
Claim 12:
A method of assembling an airfield light, the method comprising: 
mounting first and second light assemblies on a support; 
removing at least a first generally opaque baffle member from a baffle body of a baffle; 
arranging the baffle to shroud the first and second light assemblies, the first and second light assemblies configured to emit light through a window defined by the baffle, the second light assembly configured to emit light through a portion of the window 

Claim 9:
A method of assembling an airfield light, the method comprising: 
mounting first and second light assemblies on a support; 
removing at least a first generally opaque baffle member from a baffle body of a baffle; 
arranging the baffle to shroud the first and second light assemblies, the first and second light assemblies configured to emit light through a window defined by the baffle, the second light assembly configured to emit light through a portion of the window 

              mounting a third light assembly on the support and removing a second generally opaque baffle member from the baffle body, the third light assembly being configured to emit light through a portion of the window opened by removing the second generally opaque baffle member.



Re Claims 12: the italicized limitations in Claim 9 of US 10766637 B2 as shown in Table 1 are further limitations not cited in claim 12 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al (US 20100102730 A1; previously relied upon in the Office Action file on 04/28/2021; hereinafter “Simon”).
Re Claim 15:
Simon teaches a baffle (described below) for an airfield light, the baffle comprising: 
a generally opaque shroud (end cap 28, Fig 1) defining a window (wherein the window is the open portion of LED based light shown facing the opaque shroud (right side 28)); and 
a first generally opaque baffle member (right side light fixture 14, Fig 1) secured to the shroud (shown in the configuration of Fig 2), the first generally opaque baffle member closing a first portion of the window (shown in the configuration of Fig 2 since first generally opaque baffle member (right 14) secures the shroud (right 28) to the window (right opening of 16)), the first generally opaque baffle member (right side 14) being removable from the shroud for opening the first portion of the window (necessarily occurring due to the configuration shown in Figs 1-2), wherein the first generally opaque baffle member is free from openings that would allow light from the first light source (individual light emitting diodes) to pass therethrough (necessarily occurring due to the configuration shown in Figs 1-2).
Although Simon dos not describe the baffle is for the intended use for an airfield light, the body of the claim does not cite limitations exclusive to an airfield light. Accordingly, the intended use for an airfield light is unpatentable under MPEP § 2111.02.
Re Claim 16:
 Simon further teaches wherein the first generally opaque baffle member (right side 14) is secured to the generally opaque shroud (shown in Fig 2).
at least on frangible link, the italicized limitation is a product by process limitation and unpatentable under in an apparatus claim under MPEP § 2113.
Re Claim 17:
 Simon further teaches wherein the first generally opaque baffle member (right side 14) is formed separately from the shroud (shown in Fig 1) and is fastened to the shroud (specifically right side 28) for securing the generally opaque baffle member to the shroud (shown in Fig 2).
Re Claim 18:
Simon further teaches wherein the first generally opaque baffle member (right side 14) is secured to the generally opaque shroud (shown in Fig 2).
Although Simon does not describe securing by snap-fit connection, the italicized limitation is a product by process limitation and unpatentable under in an apparatus claim under MPEP § 2113.
Re Claim 19:
Simon further teaches a generally opaque partition (ceiling of building 11, shown in Fig 2) extending from the first generally opaque baffle member (shown in Fig 2) and configured to be positioned above the light source (26) to block light emitted from the first light source (shown in Fig 2).

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the double rejection, above, or a terminal disclaimer provided.
Petrick fails to teach, disclose, suggest, or make obvious the combined method, structure, and functionality cited as removing at least a first generally opaque baffle member from a baffle body of a baffle and configured to emit light through a portion of the window opened by removing the first generally opaque baffle member from the baffle body as set forth in the claim. The examiner notes that the claim limitations were given a comparison analysis with the disclosure of Petrick on Pages 9-11 of the Office Action filed on 04/28/2021.

Claim 20-21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 20:
The closest prior art of record, Simon, fails to teach or suggest the combined structure and functionality cited as the second generally opaque baffle member closing a second portion of the window as set forth in the claim.
Re Claim 21:
The closest prior art of record, Simon, fails to teach or suggest the combined structure and functionality cited as the first generally opaque baffle member leaves a second portion of the window open to permit light to pass through the second portion of the window as set forth in the claim.


Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Petrick (US 6525668 B1; previously relied upon in the Office Action filed on 04/28/2021) fails to teach, disclose, suggest, or make obvious the combined structure and functionality cited as wherein the generally opaque baffle member is configured to be removable from the baffle body to create a second open portion of the window as set forth in the claim. The examiner notes that the claim limitations were given a comparison analysis with the disclosure of Petrick on Pages 11-14 of the Office Action filed on 04/28/2021.
Re Claims 2-11:
The claims are allowed due to their dependence on base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
With regard to claim 15, on Pages 6-8, Applicant argues that Simon does not disclose a generally opaque shroud defining a window. Applicant attempts to support this position by defining) the boundary of the right side of opening of light tube 16. Therefore, Simone discloses a generally opaque shroud (end cap 28, Fig 1) defining a window (wherein the window is the open portion of LED based light shown facing the opaque shroud (right side 28)). Accordingly, the rejection to claim 15 is sustained. The examiner notes here that Simon does not disclose or suggest the generally opaque shroud defining a window is coplanar with the window.
With regard to the double patenting rejections, on Page 6, Applicant states that non-statutory double patenting rejection will be fully addressed when it is the only issue remaining. Consequently, claim 12 remains rejected under claim 9 (now correctly identified, see Examiner’s Comments above) of the patent.  

Conclusion
The examiner notes that in at least ¶¶ 0026-0027 describes the structure of a stem 14, post 16, and head 12 being utilized to mount an airfield light on a runway. An amendment citing this disclosure would appear to overcome the rejection of claim 15 above. Further search and consideration would be required to determine patentability with such an amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875